NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIBEL OROZCO BAEZ; HENRRY                     No.    18-70124
ANTONIO GONZALEZ OROZCO;
HECTOR FABIAN GONZALEZ                          Agency Nos.       A208-596-370
OROZCO,                                                           A208-596-371
                                                                  A208-596-372
                Petitioners,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 10, 2020**
                            San Francisco, California

Before: COLE,*** GOULD, and MURGUIA, Circuit Judges.

      Maribel Orozco Baez (“Orozco”), a native and citizen of Mexico, and her



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable R. Guy Cole, Jr., Chief Judge of the United States
Court of Appeals for the Sixth Circuit, sitting by designation.
sons petition for review of the decision of the Board of Immigration Appeals

(“BIA”) affirming the Immigration Judge’s (“IJ’s”) adverse credibility finding and

denial of their post-REAL ID Act applications for asylum and withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      1.     The IJ found Orozco not credible because her testimony was

inconsistent with her husband’s with respect to events central to her claims for

relief, particularly “critical details of [her husband’s] alleged beatings by criminals,

including whether and where the beatings took place and whether [Orozco]

witnessed [them].” For example, the IJ identified discrepancies in testimony

regarding a beating that allegedly occurred in April 2015, with Orozco testifying

that she witnessed the beating happen near the carport of her home and her

husband testifying that the beating did not happen at the property. The IJ also

found Orozco’s husband’s testimony “vague and evasive,” “nonresponsive,”

“internally inconsistent,” “lack[ing] detail,” and punctuated with several “long

pauses.” See Jin v. Holder, 748 F.3d 959, 965 (9th Cir. 2014) (applying REAL ID

Act, and concluding record supported the agency’s credibility determination based

on petitioner’s evasive testimony and non-responsive demeanor). Substantial

evidence supports the IJ’s adverse credibility determination, which the BIA

affirmed. In finding Orozco not credible, the IJ offered “specific cogent” reasons

and based his determination on the “totality of circumstances.” 8 U.S.C. § 1158


                                           2
(“Considering the totality of the circumstances, and all relevant factors, a trier of

fact may base a credibility determination on . . . the consistency of [the applicant’s]

statements with other evidence of record . . . .”); Garcia v. Holder, 749 F.3d 785,

789 (9th Cir. 2014) (citations omitted).

      Moreover, Orozco did not present any corroborating evidence that would

independently satisfy her evidentiary burden or rehabilitate her credibility. Copies

of her birth certificate, passport, voting credentials, marriage certificate, and

documentation of her husband’s service in the Mexican military only substantiate

undisputed facts.

      Accordingly, Orozco failed to establish that “any reasonable adjudicator

would be compelled” to disagree with the IJ’s adverse credibility determination.

8 U.S.C. § 1252(b)(4)(B); Ren v. Holder, 648 F.3d 1079, 1083 (9th Cir. 2011).

      2.     Orozco contends that the IJ failed to provide her an opportunity to

explain the inconsistencies. Kin v. Holder, 595 F.3d 1050, 1057 (9th Cir. 2010)

(“Aliens are afforded the opportunity to explain inconsistencies within their own

personal testimony because the true story may get lost in translation.” (citations

omitted)). In fact, the IJ granted Orozco an opportunity to file a brief explaining

the inconsistencies, which she did on September 15, 2016. A reasonable

opportunity to explain any perceived inconsistencies that are the bases of a denial

of asylum may take the form of supplemental briefing. See Mendoza Manimbao v.


                                           3
Ashcroft, 329 F.3d 655, 660 (9th Cir. 2003). Furthermore, in her brief Orozco

failed to offer a reasonable and plausible explanation for the apparent

inconsistencies and argued only that her husband’s testimony should be given

limited weight because of his “lack of education and sophistication.”

      3.     Because Orozco was deemed not credible, she was not eligible for

asylum. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). And because

she was not eligible for asylum, Orozco failed to meet the more stringent standard

for withholding of removal. See Pedro-Mateo v. I.N.S., 224 F.3d 1147, 1150 (9th

Cir. 2000) (“A failure to satisfy the lower standard of proof required to establish

eligibility for asylum therefore necessarily results in a failure to demonstrate

eligibility for withholding of deportation.” (citation omitted)).

      PETITION DENIED.




                                           4